EXHIBIT 10.33

SPLIT-OFF AGREEMENT

This SPLIT-OFF AGREEMENT, dated as of December 17, 2014 (this “Agreement”), is
entered into by and among Pieris Pharmaceuticals, Inc. (f/k/a Marika Inc.), a
Nevada corporation (“Seller”), Marika Enterprises Inc., a Nevada corporation and
wholly owned subsidiary of Seller (“Split-Off Subsidiary”), and Aleksandrs Sviks
(“Buyer”).

R E C I T A L S:

WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Split-Off Subsidiary; Split-Off Subsidiary is a wholly owned subsidiary of
Seller which will acquire the business assets and liabilities previously held by
Seller; and Seller has no other businesses or operations prior to the
Acquisition (as defined herein); and

WHEREAS, contemporaneously with the execution of this Agreement, Seller and
Pieris AG, a German stock corporation (“PrivateCo”) will enter into the
Acquisition Agreement by and among the Seller, PrivateCo and the equity holders
of PrivateCo, pursuant to which the equity holders of PrivateCo will receive
securities of Seller in exchange for all of their equity interests in PrivateCo
(the “Acquisition”); and

WHEREAS, the execution and delivery of this Agreement is required by PrivateCo
as a condition to its execution of the Acquisition Agreement, and the
consummation of the assignment, assumption, purchase and sale transactions
contemplated by this Agreement is also a condition to the completion of the
Acquisition pursuant to the Acquisition Agreement, and Seller has represented to
PrivateCo in the Acquisition Agreement that the transactions contemplated by
this Agreement will be consummated contemporaneously with the closing of the
Acquisition, and PrivateCo relied on such representation in entering into the
Acquisition Agreement; and

WHEREAS, Buyer desires to purchase the Shares (as defined in Section 2.1) from
Seller, and to assume, as between Seller and Buyer, all responsibility for any
debts, obligations and liabilities of Seller (prior to the Acquisition) and
Split-Off Subsidiary, on the terms and subject to the conditions specified in
this Agreement; and

WHEREAS, Seller desires to sell and transfer the Shares to Buyer, on the terms
and subject to the conditions specified in this Agreement; and

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

I. ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND LIABILITIES.

SUBJECT TO THE TERMS AND CONDITIONS PROVIDED BELOW:

1.1 Assignment of Assets. Seller hereby contributes, assigns, conveys and
transfers to Split-Off Subsidiary, and Split-Off Subsidiary hereby receives,
acquires and accepts, all assets



--------------------------------------------------------------------------------

and properties of Seller as of the Closing Date (as defined below) existing
immediately prior to the Effective Time, including but not limited to the
following, but excluding in all cases (i) the right, title and assets of Seller
in, to and under the Acquisition Agreement and the Contemplated Transactions,
and (ii) the capital stock of PrivateCo and Split-Off Subsidiary:

(a) all cash and cash equivalents;

(b) all accounts receivable;

(c) all inventories of raw materials, work in process, parts, supplies and
finished products;

(d) all right, title and interest, of record, beneficial or otherwise, in and to
and stock, membership interests, partnership interests or other equity or
ownership interests in any corporation, limited liability company, partnership
or other entity, and all bonds, debentures, notes or other securities;

(e) all of Seller’s rights, title and interests in, to and under all contracts,
agreements, leases, licenses (including software licenses), supply agreements,
consulting agreements, commitments, purchase orders, customer orders and work
orders, and including all of Seller’s rights thereunder to use and possess
equipment provided by third parties, and all representations, warranties,
covenants and guarantees related to the foregoing (provided that to the extent
any of the foregoing or any claim or right or benefit arising thereunder or
resulting therefrom is not assignable by its terms, or the assignment thereof
shall require the consent or approval of another party thereto, this Agreement
shall not constitute an assignment thereof if an attempted assignment would be
in violation of the terms thereof or if such consent is not obtained prior to
the Effective Time, and in lieu thereof Seller shall reasonably cooperate with
Split-Off Subsidiary in any reasonable arrangement designed to provide Split-Off
Subsidiary the benefits thereunder or any claim or right arising thereunder);

(f) all intellectual property, including but not limited to issued patents,
patent applications (whether or not patents are issued thereon and whether
modified, withdrawn or resubmitted), unpatented inventions, product designs,
copyrights (whether registered or unregistered), know-how, technology, trade
secrets, technical information, notebooks, drawings, software, computer coding
(both object and source) and all documentation, manuals and drawings related
thereto, trademarks or service marks and applications therefor, unregistered
trademarks or service marks, trade names, logos and icons and all rights to sue
or recover for the infringement or misappropriation thereof;

(g) all fixed assets, including but not limited to the machinery, equipment,
furniture, vehicles, office equipment and other tangible personal property owned
or leased by Seller;

(h) all customer lists, business records, customer records and files, customer
financial records, and all other files and information related to customers, all
customer proposals, all open service agreements with customers and all
uncompleted customer contracts and agreements;

 

2



--------------------------------------------------------------------------------

(i) to the extent legally assignable, all licenses, permits, certificates,
approvals and authorizations issued by Governmental Bodies and necessary to own,
lease or operate the assets and properties of Seller and to conduct Seller’s
business as it is presently conducted; and

(i) all real property or interests therein.

ALL OF THE FOREGOING BEING REFERRED TO HEREIN AS THE “ASSIGNED ASSETS.”

1.2 Assignment and Assumption of Liabilities. Seller hereby assigns to Split-Off
Subsidiary, and Split-Off Subsidiary hereby assumes and agrees to pay, honor and
discharge all debts, adverse claims, liabilities, judgments and obligations,
including tax obligations, of Seller existing as of the Closing Date immediately
prior to the Effective Time, whether accrued, contingent or otherwise and
whether known or unknown, including those arising under any law (including the
common law) or any rule or regulation of any Governmental Body or imposed by any
court or any arbitrator in a binding arbitration resulting from, arising out of
or relating to the assets, activities, financings, offerings, operations,
actions or omissions of Seller, or products manufactured or sold thereby or
services provided thereby, or under contracts, agreements (whether written or
oral), leases, commitments or undertakings thereof, but excluding in all cases
the obligations of Seller under the Acquisition Agreement and in connection with
the Contemplated Transactions (all of the foregoing being referred to herein as
the “Assigned Liabilities”).

The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”

II. PURCHASE AND SALE OF STOCK.

2.1 Purchased Shares. Subject to the terms and conditions provided below, Seller
shall sell and transfer to Buyer and Buyer shall purchase from Seller, on the
Closing Date (as defined in Section 3.1), all of the issued and outstanding
shares of capital stock of Split-Off Subsidiary (the “Shares”), as set forth in
Exhibit A attached hereto.

2.2 Purchase Price. The purchase price (the “Purchase Price”) for the Shares
shall consist of the transfer and delivery by Buyer to Seller of the type and
number of shares of common stock and other securities of Seller that Buyer owns
(the “Purchase Price Securities”), as set forth in Exhibit A attached hereto,
deliverable as provided in Section 3.3.

III. CLOSING.

3.1 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place simultaneously with the closing of the Acquisition
immediately prior to the Effective Time. The date on which the Closing occurs
shall be referred to herein as the “Closing Date.”

3.2 Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificates representing the Shares purchased by Buyer, duly endorsed to Buyer
or as directed by Buyer, which delivery shall vest Buyer with good and
marketable title to such Shares, free and clear of all liens, encumbrances and
adverse claims or interests.

 

3



--------------------------------------------------------------------------------

3.3 Payment of Purchase Price. At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing Buyer’s Purchase Price Securities duly
endorsed to Seller, together with a Notarized Stock Power for offshore Buyer and
the Waiver of Medallion Guaranty, which delivery shall vest Seller with good and
marketable title to the Purchase Price Securities, free and clear of all liens,
encumbrances and adverse claims or interests.

3.4 Transfer of Records. On or before the Closing, Seller shall transfer to
Split-Off Subsidiary all existing corporate books and records in Seller’s
possession relating to Split-Off Subsidiary and its business, including but not
limited to all agreements, litigation files, real estate files, personnel files
and filings with governmental agencies; provided, however, when any such
documents relate to both Seller and Split-Off Subsidiary, only copies of such
documents need be furnished. On or before the Closing, Buyer and Split-Off
Subsidiary shall transfer to Seller all existing corporate books and records in
the possession of Buyer or Split-Off Subsidiary relating to Seller, including
but not limited to all corporate minute books, stock ledgers, certificates and
corporate seals of Seller and all agreements, litigation files, real property
files, personnel files and filings with governmental agencies; provided,
however, when any such documents relate to both Seller and Split-Off Subsidiary
or its business, only copies of such documents need be furnished.

3.5 Instruments of Assignment. At the Closing, Seller and Split-Off Subsidiary
shall deliver to each other such instruments providing for the Assignment and
deliver to PrivateCo executed copies of this Agreement and a general release
agreement, and all other documents anticipated by such agreements and the
transactions contemplated thereby and hereby as outlined in the Acquisition
Agreement as the other may reasonably request (the “Instruments of Assignment”).

IV. BUYER’S REPRESENTATIONS AND WARRANTIES. BUYER REPRESENTS AND WARRANTS TO
SELLER AND SPLIT-OFF SUBSIDIARY THAT:

4.1 Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.

4.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.

4.3 Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring the Shares and the other transactions contemplated hereby,
and has no need for liquidity in his investment in the Shares. Buyer has such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of Split-Off
Subsidiary (after giving effect to the Assignment), so as to be capable of
evaluating

 

4



--------------------------------------------------------------------------------

the merits and risks of, and making an informed business decision with regard
to, the acquisition of the Shares and the other transactions contemplated
hereby. Buyer is acquiring the Shares solely for his own account and not with a
view to or for resale in connection with any distribution or public offering
thereof, within the meaning of any applicable securities laws and regulations,
unless such distribution or offering is registered under the Securities Act of
1933, as amended (the “Securities Act”), or an exemption from such registration
is available. Buyer has (i) received all the information he has deemed necessary
to make an informed decision with respect to the acquisition of the Shares and
the other transactions contemplated hereby; (ii) had an opportunity to make such
investigation as he has desired pertaining to Split-Off Subsidiary (after giving
effect to the Assignment) and the acquisition of an interest therein and the
other transactions contemplated hereby, and to verify the information which is,
and has been, made available to him; and (iii) had the opportunity to ask
questions of Seller concerning Split-Off Subsidiary (after giving effect to the
Assignment). Buyer acknowledges that he is a current or former director and/or
officer of Seller, and a current director and/or officer of Split-Off Subsidiary
and, as such, has actual knowledge of the business, operations and financial
affairs of Split-Off Subsidiary (after giving effect to the Assignment). Buyer
has received no public solicitation or advertisement with respect to the offer
or sale of the Shares. Buyer realizes that the Shares are “restricted
securities” as that term is defined in Rule 144 promulgated by the Securities
and Exchange Commission under the Securities Act, the resale of the Shares is
restricted by federal and state securities laws and, accordingly, the Shares
must be held indefinitely unless their resale is subsequently registered under
the Securities Act or an exemption from such registration is available for their
resale. Buyer understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for Split-Off
Subsidiary at the time, create an exemption or otherwise do not require
registration under the Securities Act (or applicable state securities laws).
Buyer acknowledges and consents that certificates now or hereafter issued for
the Shares will bear a legend substantially as follows:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

 

5



--------------------------------------------------------------------------------

Buyer understands that the Shares are being sold to him pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.

4.4 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Split-Off Subsidiary or its business or
activities, or the business or activities of Seller prior to the Closing that
are unrelated to the business of PrivateCo, and there are no outstanding
guaranties, performance or payment bonds, letters of credit or other contingent
contractual obligations that have been undertaken by Seller directly or
indirectly in relation to Split-Off Subsidiary or its business, or the business
of Seller prior to the Closing that are unrelated to the business of PrivateCo,
and that may survive the Closing.

4.5 Title to Purchase Price Securities. Buyer is the sole record and beneficial
owner of the Purchase Price Securities. At Closing, Buyer shall have good and
marketable title to the Purchase Price Securities, which Purchase Price
Securities are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, interests, liens and encumbrances, and any
restrictions or limitations prohibiting or restricting transfer to Seller,
except for restrictions on transfer as contemplated by applicable securities
laws.

V. SELLER’S AND SPLIT-OFF SUBSIDIARY’S REPRESENTATIONS AND WARRANTIES. EACH OF
SELLER AND SPLIT-OFF SUBSIDIARY REPRESENT AND WARRANT TO BUYER THAT:

5.1 Organization and Good Standing. Each of Seller and Split-Off Subsidiary is a
corporation duly incorporated, validly existing, and in good standing under the
laws of Nevada.

5.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and Split-Off Subsidiary
and all such documents constitute valid and binding agreements of Seller and
Split-Off Subsidiary enforceable in accordance with their terms.

5.3 Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Seller shall have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, interests, liens and encumbrances, and any
restrictions or limitations prohibiting or restricting transfer to Buyer, except
for restrictions on transfer as contemplated by Section 4.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of
Split-Off Subsidiary.

5.4 WARN Act. Split-Off Subsidiary does not have a sufficient number of
employees to make it subject to the Worker Adjustment and Retraining
Notification Act.

5.5 Representations in Acquisition Agreement. Split-Off Subsidiary represents
and warrants that all of the representations and warranties by Seller, insofar
as they relate to Split-Off Subsidiary, contained in the Acquisition Agreement
are true and correct.

 

6



--------------------------------------------------------------------------------

VI. OBLIGATIONS OF BUYER PENDING CLOSING. BUYER COVENANTS AND AGREES THAT
BETWEEN THE DATE HEREOF AND THE CLOSING:

6.1 Not Impair Performance. Buyer shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VII.

6.2 Assist Performance. Buyer shall exercise his reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the transactions contemplated by this Agreement.

VII. OBLIGATIONS OF SELLER AND SPLIT-OFF SUBSIDIARY PENDING CLOSING. SELLER AND
SPLIT-OFF SUBSIDIARY COVENANT AND AGREE THAT BETWEEN THE DATE HEREOF AND THE
CLOSING:

7.1 Business as Usual. Split-Off Subsidiary shall operate and Seller shall cause
Split-Off Subsidiary to operate in accordance with past practices and shall use
best efforts to preserve its goodwill and the goodwill of its employees,
customers and others having business dealings with Split-Off Subsidiary. Without
limiting the generality of the foregoing, from the date of this Agreement until
the Closing Date, Split-Off Subsidiary shall (a) make all normal and customary
repairs to its equipment, assets and facilities, (b) keep in force all
insurance, (c) preserve in full force and effect all material franchises,
licenses, contracts and real property interests and comply in all material
respects with all laws and regulations, (d) collect all accounts receivable and
pay all trade creditors in the ordinary course of business at intervals
historically experienced, and (e) preserve and maintain Split-Off Subsidiary’s
assets in their current operating condition and repair, ordinary wear and tear
excepted. From the date of this Agreement until the Closing Date, Split-Off
Subsidiary shall not (i) amend, terminate or surrender any material franchise,
license, contract or real property interest, or (ii) sell or dispose of any of
its assets except in the ordinary course of business.

7.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyer to satisfy his obligations as provided in Article VI.

7.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyer’s obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyer to make and/or obtain any necessary
filings and consents. Seller shall cause Split-Off Subsidiary to comply with its
obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

VIII. SELLER’S AND SPLIT-OFF SUBSIDIARY’S CONDITIONS PRECEDENT TO CLOSING. THE
OBLIGATIONS OF SELLER AND SPLIT-OFF SUBSIDIARY TO CLOSE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE SATISFACTION AT OR PRIOR TO
THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT (ANY OR ALL OF WHICH
MAY BE WAIVED BY SELLER AND PRIVATECO IN WRITING):

8.1 Representations and Warranties; Performance. All representations and
warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyer
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyer at or prior to the
Closing.

8.2 Additional Documents. Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.

8.3 Release by Split-Off Subsidiary. At the Closing, Split-Off Subsidiary shall
execute and deliver to Seller a general release agreement which in substance and
effect releases Seller and PrivateCo from any and all liabilities and
obligations that Seller and PrivateCo may owe to Split-Off Subsidiary in any
capacity, and from any and all claims that Split-Off Subsidiary may have against
Seller, PrivateCo or their respective managers, members, officers, directors,
stockholders, employees and agents (other than those arising pursuant to this
Agreement or any document delivered in connection with this Agreement).

IX. BUYER’S CONDITIONS PRECEDENT TO CLOSING. THE OBLIGATION OF BUYER TO CLOSE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO THE SATISFACTION
AT OR PRIOR TO THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT (ANY
AND ALL OF WHICH MAY BE WAIVED BY BUYER IN WRITING):

9.1 Representations and Warranties; Performance. All representations and
warranties of Seller and Split-Off Subsidiary contained in this Agreement shall
have been true and correct, in all material respects, when made and shall be
true and correct, in all material respects, at and as of the Closing with the
same effect as though such representations and warranties were made at and as of
the Closing. Seller and Split-Off Subsidiary shall have performed and complied
with all covenants and agreements and satisfied all conditions, in all material
respects, required by this Agreement to be performed or complied with or
satisfied by them at or prior to the Closing.

X. OTHER AGREEMENTS.

10.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

 

8



--------------------------------------------------------------------------------

10.2 Confidentiality. Buyer shall not make any public announcements concerning
this transaction without the prior written agreement of PrivateCo, other than as
may be required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller, Split-Off Subsidiary or
PrivateCo, and Buyer shall cause all confidential information obtained by Buyer
concerning Seller, Split-Off Subsidiary, PrivateCo and each of their businesses
to be treated as such.

10.3 Brokers’ Fees. In connection with the transaction specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.

10.4 Access to Information Post-Closing; Cooperation.

(a) Following the Closing, Buyer and Split-Off Subsidiary shall afford to Seller
and its authorized accountants, counsel and other designated representatives,
reasonable access (and including using reasonable efforts to give access to
persons or firms possessing information) and duplicating rights during normal
business hours to allow records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) within the
possession or control of Buyer or Split-Off Subsidiary insofar as such access is
reasonably required by Seller. Information may be requested under this
Section 10.4(a) for, without limitation, audit, accounting, claims, litigation
and tax purposes, as well as for purposes of fulfilling disclosure and reporting
obligations and performing this Agreement and the transactions contemplated
hereby. No files, books or records of Split-Off Subsidiary existing at the
Closing Date shall be destroyed by Buyer or Split-Off Subsidiary after Closing
but prior to the expiration of any period during which such files, books or
records are required to be maintained and preserved by applicable law without
giving Seller at least 30 days’ prior written notice, during which time Seller
shall have the right to examine and to remove any such files, books and records
prior to their destruction.

(b) Following the Closing, Seller shall afford to Split-Off Subsidiary and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Split-Off Subsidiary insofar as such access is reasonably requested by Buyer.
Information may be requested under this Section 10.4(b) for, without limitation,
audit, accounting, claims, litigation and tax purposes as well as for purposes
of fulfilling disclosure and reporting obligations and for performing this
Agreement and the transactions contemplated hereby. No files, books or records
of Split-Off Subsidiary existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving Buyer at least 30 days’ prior written notice,
during which time Buyer shall have the right to examine and to remove any such
files, books and records prior to their destruction.

 

9



--------------------------------------------------------------------------------

(c) At all times following the Closing, Seller, Buyer and Split-Off Subsidiary
shall use their reasonable efforts to make available to the other parties on
written request, the current and former officers, directors, employees and
agents of Seller or Split-Off Subsidiary for any of the purposes set forth in
Section 10.4(a) or (b) above or as witnesses to the extent that such persons may
reasonably be required in connection with any legal, administrative or other
proceedings in which Seller or Split-Off Subsidiary may from time to be
involved.

(d) The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

(e) Seller, Buyer, Split-Off Subsidiary and their respective employees and
agents shall each hold in strict confidence all Information concerning the other
party in their possession or furnished by the other or the other’s
representative pursuant to this Agreement with the same degree of care as such
party utilizes as to such party’s own confidential information (except to the
extent that such Information is (i) in the public domain through no fault of
such party or (ii) later lawfully acquired from any other source by such party),
and each party shall not release or disclose such Information to any other
person, except such party’s auditors, attorneys, financial advisors, bankers,
other consultants and advisors or persons to whom such party has a valid
obligation to disclose such Information, unless compelled to disclose such
Information by judicial or administrative process or, as advised by its counsel,
by other requirements of law.

(f) Seller, Buyer and Split-Off Subsidiary shall each use their reasonable best
efforts to forward promptly to the other party all notices, claims,
correspondence and other materials which are received and determined to pertain
to the other party.

10.5 Guarantees, Surety Bonds and Letter of Credit Obligations. In the event
that Seller is obligated for any debts, obligations or liabilities of Split-Off
Subsidiary by virtue of any outstanding guarantee, performance or surety bond or
letter of credit provided or arranged by Seller on or prior to the Closing Date,
Buyer and Split-Off Subsidiary shall use their best efforts to cause to be
issued replacements of such bonds, letters of credit and guarantees and to
obtain any amendments, novations, releases and approvals necessary to release
and discharge fully Seller from any liability thereunder following the Closing.
Buyer and Split-Off Subsidiary, jointly and severally, shall be responsible for,
and shall indemnify, hold harmless and defend Seller from and against, any costs
or losses incurred by Seller arising from such bonds, letters of credit and
guarantees and any liabilities arising therefrom and shall reimburse Seller for
any payments that Seller may be required to pay pursuant to enforcement of its
obligations relating to such bonds, letters of credit and guarantees.

10.6 Filings and Consents. Buyer, at his risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Shares. Buyer shall indemnify the Seller
Indemnified Parties (as defined in Section 12.1 below) against any Losses (as
defined in Section 12.1 below) incurred by such Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to

 

10



--------------------------------------------------------------------------------

incur Losses or otherwise adversely affect Seller, Buyer and Split-Off
Subsidiary confirm that the provisions of this Section 10.6 will not limit
Seller’s right to treat such failure as the failure of a condition precedent to
Seller’s obligation to close pursuant to Article VIII above.

10.7 Insurance. Buyer acknowledges that on the Closing Date, effective as of the
Closing, any insurance coverage and bonds provided by Seller for the Buyer or
for Split-Off Subsidiary, and all certificates of insurance evidencing that
Buyer or Split-Off Subsidiary maintain any required insurance by virtue of
insurance provided by Seller, will terminate with respect to any insured damages
resulting from matters occurring subsequent to Closing.

10.8 Agreements Regarding Taxes.

(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and
Split-Off Subsidiary is terminated as of the Closing Date and will have no
further effect for any taxable year (whether the current year, a future year or
a past year).

(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of Split-Off Subsidiary (including any deferred income triggered into
income by Reg. §1.1502-13 and any excess loss accounts taken into income under
Reg. §1.1502-19) on Seller’s consolidated federal income tax returns for all
periods through the Closing Date and pay any federal income taxes attributable
to such income. Seller and Split-Off Subsidiary agree to allocate income, gain,
loss, deductions and credits between the period up to Closing (the “Pre-Closing
Period”) and the period after Closing (the “Post-Closing Period”) based on a
closing of the books of Split-Off Subsidiary, and both Seller and Split-Off
Subsidiary agree not to make an election under Reg. §1.1502-76(b)(2)(ii) to
ratably allocate the year’s items of income, gain, loss, deduction and credit.
Seller, Split-Off Subsidiary and Buyer agree to report all transactions not in
the ordinary course of business occurring on the Closing Date after Buyer’s
purchase of the Shares on Split-Off Subsidiary’s tax returns to the extent
permitted by Reg. §1.1502-76(b)(1)(ii)(B). Buyer agrees to indemnify Seller for
any additional tax owed by Seller (including tax owed by Seller due to this
indemnification payment) resulting from any transaction engaged in by Split-Off
Subsidiary or Seller (not related to the Acquisition) during the Pre-Closing
Period or on the Closing Date before Buyer’s purchase of the Shares. Split-Off
Subsidiary will furnish tax information to Seller for inclusion in Seller’s
consolidated federal income tax return for the period which includes the Closing
Date in accordance with Split-Off Subsidiary’s past custom and practice.

(c) Audits. Seller will allow Split-Off Subsidiary and its counsel to
participate at Split-Off Subsidiary’s expense in any audit of Seller’s
consolidated federal income tax returns to the extent that such audit raises
issues that relate to and increase the tax liability of Split-Off Subsidiary.
Seller shall have the absolute right, in its sole discretion, to engage
professionals and direct the representation of Seller in connection with any
such audit and the resolution thereof, without receiving the consent of Buyer or
Split-Off Subsidiary or any other party acting on behalf of Buyer or Split-Off
Subsidiary, provided that Seller will not settle any such audit in a manner
which would materially adversely affect Split-Off Subsidiary after the Closing
Date unless such settlement would be reasonable in the case of a person that
owned Split-Off Subsidiary

 

11



--------------------------------------------------------------------------------

both before and after the Closing Date, or unless the Split-Off Subsidiary
provides written consent, such consent not to be unreasonably withheld. In the
event that after Closing any tax authority informs Buyer or Split-Off Subsidiary
of any notice of proposed audit, claim, assessment or other dispute concerning
an amount of taxes which pertain to Seller, or to Split-Off Subsidiary during
the period prior to Closing, Buyer or Split-Off Subsidiary must promptly notify
Seller of the same within 15 calendar days of the date of the notice from the
tax authority. In the event Buyer or Split-Off Subsidiary does not notify Seller
within such 15 day period, Buyer and Split-Off Subsidiary, jointly and
severally, will indemnify Seller for any incremental interest, penalty or other
assessments resulting from the delay in giving notice. To the extent of any
conflict or inconsistency, the provisions of this Section 10.8 shall control
over the provisions of Section 12.2 below.

(d) Cooperation on Tax Matters. Buyer, Seller and Split-Off Subsidiary shall
cooperate fully, as and to the extent reasonably requested by any party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Split-Off Subsidiary shall (i) retain all books and
records with respect to tax matters pertinent to Split-Off Subsidiary and Seller
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Seller,
any extensions thereof) of the respective taxable periods, and abide by all
record retention agreements entered into with any taxing authority, and
(ii) give Seller reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if Seller so requests, Buyer agrees
to cause Split-Off Subsidiary to allow Seller to take possession of such books
and records.

10.9 ERISA. Effective as of the Closing Date, Split-Off Subsidiary shall
terminate its participation in, and withdraw from, any employee benefit plans
sponsored by Seller, and Seller and Buyer shall cooperate fully in such
termination and withdrawal. Without limitation, Split-Off Subsidiary shall be
solely responsible for (i) all liabilities under those employee benefit plans
notwithstanding any status as an employee benefit plan sponsored by Seller, and
(ii) all liabilities for the payment of vacation pay, severance benefits, and
similar obligations, including, without limitation, amounts which are accrued
but unpaid as of the Closing Date with respect thereto. Buyer and Split-Off
Subsidiary acknowledge and agree that Split-Off Subsidiary is solely responsible
for providing continuation health coverage, as required under the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each person, if
any, participating in an employee benefit plan subject to COBRA with respect to
such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Split-Off Subsidiary is terminated
after the Closing Date.

 

12



--------------------------------------------------------------------------------

XI. TERMINATION. THIS AGREEMENT MAY BE TERMINATED AT, OR AT ANY TIME PRIOR TO,
THE CLOSING BY MUTUAL WRITTEN CONSENT OF SELLER, BUYER AND PRIVATECO.

If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.

XII. INDEMNIFICATION.

12.1 Indemnification by Buyer and Split-Off Subsidiary. Each of Buyer and
Split-Off Subsidiary, jointly and severally, covenant and agree to indemnify,
defend, protect and hold harmless Seller and PrivateCo, and their respective
officers, directors, employees, stockholders, agents, representatives and
Affiliates (collectively, the “Seller Indemnified Parties”) at all times from
and after the date of this Agreement from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement (including any other
agreement of Buyer to indemnify set forth in this Agreement) on the part of
Buyer under this Agreement, (iii) any Assigned Asset or Assigned Liability or
any other debt, liability or obligation of Split-Off Subsidiary, (iv) the
conduct and operations, (A) prior to Closing, of the business of Seller
unrelated to the assets that are the subject of the Acquisition, (B) whether
before or after Closing, of (X) the business of Seller pertaining to the
Assigned Assets and Assigned Liabilities or (Y) the business of Split-Off
Subsidiary, (v) claims asserted (including claims for payment of taxes), whether
before or after Closing, (A) against Split-Off Subsidiary or (B) pertaining to
the Assigned Assets and Assigned Liabilities or to the business of Seller prior
to the Closing, or (vi) any federal or state income tax payable by Seller or
PrivateCo and attributable to the transactions contemplated by this Agreement or
to the business of Seller prior to the Closing. For the purposes of this
Agreement, an “Affiliate” is a person or entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another specified person or entity.

 

13



--------------------------------------------------------------------------------

12.2 Third Party Claims. If any claim or liability (a “Third-Party Claim”)
should be asserted against any of the Seller Indemnified Parties (the
“Indemnitee”) by a third party after the Closing for which Buyer has an
indemnification obligation under the terms of Section 12.1, then the Indemnitee
shall notify Buyer (the “Indemnitor”) within 20 days after the Third-Party Claim
is asserted by a third party (said notification being referred to as a “Claim
Notice”). The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. The Indemnitor shall not be
entitled to assume the defense of any Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim. A failure by the Indemnitee to timely give the Claim
Notice shall not excuse Indemnitor from any indemnification liability except
only to the extent that the Indemnitor is materially and adversely prejudiced by
such failure.

12.3 Non-Third-Party Claims. Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

12.4 Survival. Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyer, Split-Off Subsidiary and Seller in
connection with this Agreement shall survive the Closing. Anything in this
Agreement to the contrary notwithstanding, the liability of the Indemnitor under
this Article XII shall terminate on the third (3rd) anniversary of the Closing
Date, except with respect to (a) liability for any item as to which, prior to
the third (3rd) anniversary of the Closing Date, any Indemnitee shall have
asserted a claim in writing, which claim shall identify its basis with
reasonable specificity, in which case the liability for such claim shall
continue until it shall have been finally settled, decided or adjudicated,
(b) liability of any party for Losses for which such party has an
indemnification obligation, incurred as a result of such party’s breach of any
covenant or agreement to be performed by such party after the Closing,
(c) liability of Buyer for Losses incurred by a Seller Indemnified Party due to
breaches of its representations and warranties in Article IV of this Agreement,
and (d) liability of Buyer for Losses arising out of Third-Party Claims for
which Buyer has an indemnification obligation, which liability shall survive
until the statute of limitation applicable to any third party’s right to assert
a Third-Party Claim bars assertion of such claim.

XIII. MISCELLANEOUS.

13.1 Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in the Acquisition Agreement.

 

14



--------------------------------------------------------------------------------

13.2 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:

 

  (a) If to Seller, addressed to:

Pieris Pharmaceuticals, Inc.

2360 Corporate Circle, Suite 400

Henderson, NV 89074

Attn: Aleksandrs Sviks

Tel: 702-425-4332

With a copy to (which shall not constitute notice hereunder):

Crone Kline Rinde LLP

488 Madison Avenue, 12th Fl.

New York, NY 10022

Attn: Mark E. Crone

Fax: 1-212-400-6901

 

  (b) If to Buyer or Split-Off Subsidiary, addressed to:

Aleksandrs Sviks

54-35 Muzjanu Street

Riga, Latvia, LV-1064

With a copy to (which shall not constitute notice hereunder):

Crone Kline Rinde LLP

488 Madison Avenue, 12th Fl.

New York, NY 10022

Attn: Mark E. Crone

Fax: 1-212-400-6901

 

  (c) If to PrivateCo, addressed to:

Pieris AG

Lise-Meitner-Straße 30

85354 Freising, Germany

Attn. Stephen S. Yoder, CEO

Fax: +4981611411444

With a copy to (which shall not constitute notice hereunder):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: William Hicks

Fax: 1-617-542-2241

 

15



--------------------------------------------------------------------------------

or to such other address as any party hereto shall specify pursuant to this
Section 13.2 from time to time.

13.3 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

13.4 Time. Time is of the essence with respect to this Agreement.

13.5 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

13.6 Further Acts and Assurances. From and after the Closing, Seller, Buyer and
Split-Off Subsidiary agree that each will act in a manner supporting compliance,
including compliance by its Affiliates, with all of its obligations under this
Agreement and, from time to time, shall, at the request of another party hereto,
and without further consideration, cause the execution and delivery of such
other instruments of conveyance, transfer, assignment or assumption and take
such other action or execute such other documents as such party may reasonably
request in order more effectively to convey, transfer to and vest in Buyer, and
to put Split-Off Subsidiary in possession of, all Assigned Assets and Assigned
Liabilities, and to convey, transfer to and vest in Seller and Buyer, and to
them in possession of, the Purchase Price Securities and the Shares
(respectively), and, in the case of any contracts and rights that cannot be
effectively transferred without the consent or approval of another person that
is unobtainable, to use its best reasonable efforts to ensure that Split-Off
Subsidiary receives the benefits thereof to the maximum extent permissible in
accordance with applicable law or other applicable restrictions, and shall
perform such other acts which may be reasonably necessary to effectuate the
purposes of this Agreement.

13.7 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto and by PrivateCo. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of PrivateCo.

13.8 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.

13.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

16



--------------------------------------------------------------------------------

13.10 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

13.11 Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter, and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.

13.12 Third-Party Beneficiary. Each of Seller, Buyer and Split-Off Subsidiary
acknowledges and agrees that this Agreement is entered into for the express
benefit of PrivateCo, and that PrivateCo is relying hereon and on the
consummation of the transactions contemplated by this Agreement in entering into
and performing its obligations under the Acquisition Agreement, and that
PrivateCo shall be in all respects entitled to the benefit hereof and to enforce
this Agreement as a result of any breach hereof.

13.13 Specific Performance; Remedies. Each of the parties to this Agreement
acknowledges and agrees that if any provision of this Agreement is not performed
in accordance with its specific terms or is otherwise breached, irreparable
damages would be incurred by the other parties to this Agreement and to
PrivateCo. Accordingly, the parties to this Agreement agree that any party or
PrivateCo will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties and
the matter, subject to Section 13.9, in addition to any other remedy to which
they may be entitled, at law or in equity. Except as expressly provided herein,
the rights, obligations and remedies created by this Agreement are cumulative
and are in addition to any other rights, obligations or remedies otherwise
available at law or in equity, and nothing herein will be considered an election
of remedies.

13.14 Submission to Jurisdiction; Process Agent; No Jury Trial.

(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the Borough of Manhattan, City and State of New
York, in any action arising out of or relating to this Agreement and agrees that
all claims in respect of the action may be heard and determined in any such
court. Each party to the Agreement also agrees not to bring any action arising
out of or relating to this Agreement in any other court. Each party to the
Agreement agrees that a final judgment in any action so brought will be
conclusive and may be enforced by action on the judgment or in any other manner
provided at law or in equity. Each party to the Agreement waives any defense of
inconvenient forum to the maintenance of any action so brought and waives any
bond, surety or other security that might be required of any other party with
respect thereto.

 

17



--------------------------------------------------------------------------------

(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

13.15 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.

[Signature page follows this page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Split-Off
Agreement as of the day and year first above written.

 

SELLER PIERIS PHARMACEUTICALS, INC. By:  

/s/ Aleksandrs Sviks

Name:   Aleksandrs Sviks Title:   President SPLIT-OFF SUBSIDIARY MARIKA
ENTERPRISES INC. By:  

/s/ Aleksandrs Sviks

Name:   Aleksandrs Sviks Title:   President BUYER

/s/ Aleksandrs Sviks

Aleksandrs Sviks



--------------------------------------------------------------------------------

EXHIBIT A

 

BUYER

   PURCHASE PRICE
SECURITY    NUMBER  

Aleksandrs Sviks

   Common Stock      5,000,000   

Aleksandrs Sviks

   Common Stock (in Book Entry)      6,363,635 * 

 

* Shares issued as dividend shares.

Total number of Purchase Price Securities: 11,636,635

Number of issued and outstanding shares of capital stock of Split-Off Subsidiary
(the “Shares”): 100